Citation Nr: 1035056	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  05-24 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Air 
Force from January 1973 to June 1981.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision by the Phoenix, 
Arizona, Regional Office (RO) of the United States Department of 
Veterans Affairs (VA), which denied service connection for PTSD.

In January 2008, the Board remanded the issue to the RO, via the 
Appeals Management Center (AMC), in Washington, DC, for 
additional notice and development.  The case has now been 
returned to the Board for further appellate consideration.

The Board has recharacterized the issue to include all acquired 
psychiatric diagnoses, to better reflect the evidence of record 
and allegations of the Veteran.  A Veteran, as a layperson, is 
not competent to limit his claim to one of only several potential 
diagnoses; all must be considered.  Clemons v. Shinseki, 23 Vet. 
App. 1 (2009).

The Veteran initially requested a hearing before a Veterans Law 
Judge, and such was scheduled for August 2006.  However, the 
Veteran subsequently withdrew his hearing request.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Remand is required for compliance with VA's duty to assist the 
Veteran in substantiating his claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

In January 2008, the Board remanded the Veteran's claim in order 
to ensure that he had sufficient notice of the evidence and 
information which could be helpful to corroborating the 
occurrence of a personal assault event, claimed as the stressor 
underlying PTSD.  VA provided the required notice in multiple 
letters dated in 2008 and 2009.  Further, when the Veteran failed 
to respond to written requests for information, VA contacted the 
Veteran by telephone in February 2010 to obtain additional 
details.  VA determined that the allegations of record were too 
vague, or of a type not subject to verification, to permit any 
meaningful inquiry to corroborate them.

However, the record already contains sufficient evidence to 
establish the occurrence of one of the alleged incidents.  In an 
October 2004 statement, the Veteran indicated that while 
stationed at Tyndal AFB, someone shot at him.  He did not report 
the incident to authorities, but did tell a couple of friends, 
his wife, and his parents.  The Veteran thought his wife's 
boyfriend was behind the attack, and his mother advised him to 
change his insurance beneficiary.

In a November 2006 statement from the Veteran's mother, she 
reported that her son had called and told her he was shot at the 
night before.  He had not called the police because he was afraid 
his wife would get in trouble; he suspected her boyfriend of 
being the attacker.  His mother advised him to change his 
insurance beneficiary to his son, and to make sure the suspected 
attacker knew.

The Veteran repeated his allegation of being shot at in the 
February 2010 telephone contact, and reiterated that he did not 
report the incident to the police.

The Veteran is competent to report the occurrence of the 
shooting.  Further, his mother is competent to report his 
statements to her, and her own actions.  These two statements are 
not contradictory or even inconsistent, and there is no other 
evidence of record which tends to rebut the allegation.  The mere 
absence of additional corroborating evidence does not weigh 
against the Veteran.  Resolving all reasonable doubt in favor of 
the Veteran, the Board finds that he was fired at while serving 
at Tyndal AFB.

In contrast, the Veteran is the sole source of the allegation of 
an attempted hit and run assault with a truck during the same 
time frame.  There are no witnesses to the alleged event, and no 
reports from any party that the veteran contemporaneously 
reported the incident to them.  Service records show no changes 
in behavior or performance.  Regulations require that there be 
some corroboration of the allegations of stressor.  38 C.F.R. 
§ 3.304(f).  The absence of any corroboration of any type weighs 
against a finding that the alleged incident occurred.

Nonetheless, the evidence of record establishes the occurrence of 
an in-service event which may be an adequate stressor, as well as 
current diagnoses of various psychiatric disorders, to include 
PTSD.  Doctors have indicated a possible relationship between 
service and current mental health problems; the comments and 
findings are not sufficient for adjudication purposes.  
Therefore, remand is required for a VA examination.  38 C.F.R. 
§ 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records from 
the VA medical center in Phoenix and all 
associated clinics, as well as any other VA 
facility identified by the Veteran or in the 
record.

2.  Schedule the Veteran for a VA mental 
disorders/initial PTSD examination.  The 
claims file must be reviewed in conjunction 
with the examination.  The examiner should be 
informed that a 1973 incident in which a shot 
was fired at the Veteran is considered 
verified.  The examiner is to identify all 
current psychiatric diagnoses, and opine as 
to whether it is at least as likely as not 
that any diagnosed condition is caused or 
aggravated by military service.  The examiner 
should specifically state whether the 
verified incident is sufficient as a 
stressor.  A full and complete rationale is 
required for all conclusions reached.

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

3.  Review the claims file to ensure that the 
foregoing requested development is completed, 
and arrange for any additional development 
indicated.  Then, readjudicate the claim on 
appeal.  If the benefit sought remains 
denied, issue an appropriate SSOC and provide 
the Veteran and his representative the 
requisite time period to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the 
appellant unless he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' 
Appeals is appealable to the United States Court of Appeals for 
Veterans Claims. This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


